DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furihata et al. (U.S. Publication No. 2017/0179154 A1; Furihata)
	With respect to claim 1, Furihata discloses a semiconductor memory device, comprising: 	a common source line [6] arranged on a substrate [10] and having a planar shape; 	an intermediate insulation film [15] arranged in contact with the common source line; 	first to third layers [100] sequentially arranged on the common source line and each surrounding the intermediate insulation film; 	a plurality of gate electrodes [146] arranged on the substrate and spaced apart from each other in a first direction perpendicular to a top surface of the common source line; 	a plurality of channel structures [60] penetrating through the plurality of gate electrodes in the first direction; 	a plurality of residual sacrificial films [142] overlapping the intermediate insulation film in the first direction and spaced apart from each other in the first direction, the plurality of residual sacrificial films being surrounded by the plurality of gate electrodes; and 	a through via penetrating [588] through the plurality of residual sacrificial films and contacting the common source line (See Figure 69A).
	With respect to claim 2, Furihata discloses wherein the through via is spaced apart from the intermediate insulation film (see Figure 39A)
	With respect to claim 3, Furihata discloses wherein each of the plurality of residual sacrificial films is at a same level as a corresponding gate electrode of the plurality of gate electrode (See Figure 69A)
	With respect to claim 4, Furihata discloses wherein the plurality of residual sacrificial films include a material different from a material of the plurality of gate electrodes (See ¶[0177] and ¶[0228]).
	With respect to claim 5, Furihata discloses wherein each of the plurality of residual sacrificial films is in contact with a corresponding gate electrode of the plurality of gate electrodes (See Figure 39A)
	With respect to claim 6, Furihata discloses wherein each of the plurality of residual sacrificial films includes silicon nitride, and each of the plurality of gate electrodes includes a conductive material (See ¶[0177] and ¶[0228]).
	With respect to claim 7, Furihata discloses a plurality of insulation films [132] each including a first part interposed between neighboring gate electrodes of the plurality of gate electrodes and a second part interposed between neighboring residual sacrificial films of the plurality of residual sacrificial films (See Figure 69A).
	With respect to claim 8, Furihata discloses wherein each of the plurality of residual sacrificial films includes silicon nitride, and each of the plurality of insulation films includes silicon oxide (See ¶[0177-0178])
	With respect to claim 9, Furihata discloses wherein a lower part of the intermediate insulation film is surrounded by the common source line (See Figure 69A)
	With respect to claim 10, Furihata discloses wherein a part of the through via is surrounded by the common source line (See Figure 39A).
	With respect to claim 11, Furihata discloses a semiconductor memory device, comprising: a through via [60] extending in a first direction; an intermediate insulation film [15] spaced apart from the intermediate insulation film; a common source line [6] horizontally surrounding the intermediate insulation film and in direct contact with the through via; first to third layers [100] sequentially arranged on the common source line and each surrounding the through via; a plurality of channel structures [60] penetrating the third layer in the first direction; and a box structure arranged on the intermediate insulation film and horizontally surrounding the through via, wherein the box structure comprises a plurality of residual sacrificial films [142] and a plurality of insulation films [132] alternatively arranged on the intermediate insulation film (See Figure 69A)
	With respect to claim 12, Furihata discloses wherein each of the plurality of residual sacrificial films includes silicon nitride, and each of the plurality of insulation films includes silicon oxide (See ¶[0177-0178]).
	With respect to claim 13, Furihata discloses a plurality of gate electrodes [146] arranged on the substrate, spaced apart from each other in the first direction, and horizontally surrounding the plurality of channel structures (See Figure 69A).
	With respect to claim 14. The semiconductor memory device of claim 13, wherein each of the plurality of residual sacrificial films is at a same level from the substrate as a corresponding gate electrode of the plurality of gate electrodes (see Figure 69A).
	With respect to claim 15, Furihata discloses each of the plurality of gate electrodes is in contact with a corresponding residual sacrificial film of the plurality of residual sacrificial films (See Figure 39A)
	With respect to claim 16, Furihata discloses wherein the plurality of residual sacrificial films include a material different from a material of the plurality of gate electrodes (See ¶[0175-0177]).
	With respect to claim 17, Furihata discloses wherein the plurality of gate electrodes include a conductive material (See ¶[0177] and ¶[0228]).
	With respect to claim 18, Furihata discloses a semiconductor memory device, comprising: an intermediate insulation film [15]; a common source line [6] arranged in a planar shape and horizontally surrounding the intermediate insulation film; first and second gate stack structures [100] extending on a substrate in a horizontal direction and including a plurality of gate electrode layers [146] stacked in a vertical direction, the plurality of gate electrode layers having conductivity; a plurality of channel structures [60] penetrating through one of the first and second gate stack structures in the vertical direction; a residual sacrificial film stack structure arranged between the first and second gate stack structures, vertically overlapping the intermediate insulation film, and including a plurality of residual sacrificial films [142] stacked in the vertical direction; and a through via [60] penetrating the residual sacrificial film stack structure and in direct contact to the common source line (See Figure 69A).
	With respect to claim 19, Furihata discloses wherein each of the plurality of residual sacrificial films includes silicon nitride (see ¶[0177-0178]).
	With respect to claim 20, Furihata discloses wherein each of the plurality of residual sacrificial films is in contact with a corresponding gate electrode of the plurality of gate electrodes (see Figure 39A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	- Inatsuka (U.S. Publication No. 2017/0236830 A1) discloses a memory stack with sacrificial regions
	- Freeman et al. (U.S. Publication No. 2017/0141121 A1) discloses a memory stack with sacrificial regions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818